Exhibit 16.1 Webb & Company, P.A. Certified Public Accountants June 4, 2010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE:Rebornne (USA) Inc. File Ref. No. 001-32690 We have read the statements of Rebomne (USA) Inc. (Vida BTX Holdings, Inc.) pertaining to our firm included under Item 4.01 of Form 8-K dated May 28, 2010 and agree with such statements as they pertain to our firm. Regards, /s/ Webb & Company, P.A. Webb & Company, P.A. Certified Public Accountants 1501 Corporate Drive. Suite 150 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com
